DETAILED ACTION 
The preliminary amendment submitted on May 12, 2021 has been entered.  Claims 1-20 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Although the priority claims are unclear, as discussed below, it nevertheless appears that this application, filed on or after March 16, 2013, is property examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objection to The Specification Improper Priority Claims 
The specification is objected to because it contains improper priority claims.  Applicant is requested to carefully review the priority claims in the Corrected Application Data Sheet (ADS) From, submitted on January 18, 2021, as well as the Filing Receipt, mailed on January 19, 2021.  The Office of Patent Application Processing (OPAP) has construed applicant’s priority claims as found in the family tree in the Appendix to this action.  There are at least two clear errors in this family tree.  First, application no. 17/077,463 (the instant application, filed October 22, 2020) cannot claim the priority of 15/910,661 (issued July 14, 2020) under 35 U.S.C. 120 because these two applications were never copending.  Second, application no. 17/077,463 cannot be simulta-neously a continuation in part of the ‘661 application and a continuation of the same application (via an intermediate application).  These two conditions are mutually exclusive; either the instant application is a continuation of the ‘661 application or it is a continuation in part, it cannot be both.  See MPEP1 211 for a discussion of the differences between a continuation and a continu-ation in part.  Even if applicant were to correct the priority claims so that they comply with the requirements of 35 U.S.C. 120, it does not appear that the instant claims would necessarily be entitled to the earliest priority claims presented.  
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); and the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the written description requirements of 35 U.S.C. 112(a).  Any claim in a continuation-in-part application directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application.  However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application.  See MPEP 211.05 (Sufficiency of Disclosure in Prior-Filed Application).  
The examiner has conducted an analysis of the instant claims to determine where they find adequate written supported in the earlier-filed applications.  Of special importance is the following claim feature: “wherein said composition does not include any additional omega-6 fatty acids beyond an amount normally found in a source material of said omega-3 fatty acids,” which is recited in independent claims 1, 10, and 17 of the present application.  The earliest application where the examiner has found this claim feature is in the present application (see, e.g., claim 1 submitted on October 22, 2020).  As a consequence, all off the instant claims are only entitled to the benefit of the actual filing date of this application, i.e., October 22, 2020, and the search of the prior art has been conducted with respect this critical date.  The effective filing date of the instant claims is October 22, 2020, and anything available to the public before this date within the meaning of 35 U.S.C. 102(a)(1) is therefore citable against the instant claims as prior art.  Applicant may rebut this conclusion by showing, with reference to specific page and line number in the application papers of any earlier application where “said composition does not include any additional omega-6 fatty acids beyond an amount normally found in a source material of said omega-3 fatty acids” is found.  The examiner has attempted to do so but has was not able to find this claim feature in any application filed before October 22, 2020.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particu-larly point out and distinctly claim the subject matter which the inventor regards as the invention.  In the independent claims, the phrase “beyond an amount normally found in a source material of said omega-3 fatty acids” is indefinite because “an amount” is undefined.  It is not clear what amount this refers to, although it appears to embrace any arbitrary amount.  See MPEP 2173, especially 2173.05(e).  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith (US 2018/0214407 A1).  
Smith, which is by the same inventor as the present application, appears to disclose (see, e.g., para. 0013-0026) essentially the same thing as the present application claims, although Smith does not explicitly disclose that the composition “does not include any additional omega-6 fatty acids beyond an amount normally found in a source material of said omega-3 fatty acids.”  This feature, however, appears to be implicit or at least prima facie obvious.  Nowhere does Smith discloses that any additional omega-6 must be added.  For example, claim 1 of Smith simply states that the composition “consist[s] essentially of a single essential fatty acid for treating conditions associated with dry eye, wherein said single fatty acid comprises omega-3 fatty acids in the triglyceride form in an amount greater than 600 mg.”  Its silence regarding the need for any additional omega 6 fatty acids beyond the amount normally found in the source material appears to suggest the limitations of the instant claims.  
In cases like this, where the prior art product seems to be identical except that it is silent as to such an inherent characteristic, it is Office polity to make a rejection under both 35 U.S.C. 102 and 103.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.”  The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of [a} claimed product.”  See MPEP 2112(V).  The burden of showing a patentable difference—if any—between the instant claims and the disclosure of Smith now falls to applicant.  
“Same Invention” Double Patenting 
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (emphasis added).  The term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  A statutory-type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  See MPEP 804(II)(A) (Statutory Double Patenting).  
Claims 1-5 and 10-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 10-15 of copending Application No. 17/687,485.  Claims 1-5 and 10-15 of the present application are identical to claims 1-5 and 10-15 submitted on March 4, 2022 in the ‘485 application.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not, in fact, been patented.  When two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimina-tion of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  See 37 CFR 1.78(f).  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP 822.  
“Obviousness-Type” Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,115,078 B2; 9,381,183 B2; and 10,709,680 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘078 patent claims (see, e.g., claim 1) a composition consisting of omega-3 fatty acids in the triglycer-ide form in an amount greater than 600 mg for improving the quality of the meibum composition of inflamed or dysfunctional meibomian glands, which includes (see the abstract of the ‘078 patent) treating dry eye.  The feature that the “composition does not include any additional omega-6 fatty acids beyond an amount normally found in a source material of said omega-3 fatty acids” appears to be prima facie obvious over the claims of the ‘078 patent for substantially the same reasons discussed above, mutatis mutandis.  The “increasing” and “decreasing” steps of the instant claims are inherent in the use of the composition claimed in the ‘078 patent for the reasons discussed in MPEP 2112.  See also claim 1 of the ‘183 patent and claim 1 of the ‘680 patent.  
Claims 6-9 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/687,485.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See the provi-sional rejection under 35 U.S.C. 101 over the ‘485 application, discussed above.  Although claims 6-9 and 16-20 of the ‘485 application are not—strictly speaking—identical to the instant claims, the differences, which principally constitute minor changes in wording, are not patentably distinct.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


August 22, 2022 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]